DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 08/17/2022, with respect to Clark have been fully considered and are persuasive.  The rejection has been withdrawn. 


Allowable Subject Matter
Claims 1, 3-12, 14, 15, 17-19, 91 and 92 are allowed.

Regarding claim 1, the prior art of record and currently cited pertinent prior art fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claim 1 as a whole; and further defined by the user watching television and allowing the user to send a request that may be originated from a mobile device indicating interest on an object of interest being shown on the television device, separate from the mobile device; wherein the mobile device transmits information obtained from said television device in connection with delivery of first broadcast content; the claim also requires processing the request at a remote server to make an association of said request information to a first information provider distinct from the content broadcasting system; wherein a portal stores and indexes the requested information together with at least one other item of request information of said first network user at said first data network platform; allowing the user the flexibility to access the requested information at any time separate from a time of delivery of the broadcast content. Therefore, claim 1 is held allowable in view of the claimed combination of features presented on the latest amendments.

Regarding claims 3-12, 14, 15, 17-19, 91 and 92, they depend from allowable claim 1. Therefore, claims 3-12, 14, 15, 17-19, 91 and 92 are also held allowable.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Armstrong et al. (Pub No US 2007/0003223) – allow viewers of video content to access information about specific items present in the video content; abstract.
Tomsen (Pub No US 2002/0016965) – deferred interactive video content by storing it to allow the user to retrieve after finishing viewing of the television content; paragraphs [0015] [0037] figure 5.
Ma (Pub No US 2006/0064734) – enhancing the viewing of TV using a portable device that provides a second screen for viewing supplementary information; paragraphs [0005] [0006] figure 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423